Citation Nr: 0935684	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-02 932	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
March 29, 1972, to May 13, 1997, for Meniere's syndrome.

2.  Entitlement to an effective date earlier than July 10, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1940 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002 which denied an effective date earlier than 
July 10, 2001, for the award of a TDIU and a May 2008 rating 
decision that granted service connection for Meniere's 
syndrome effective from March 29, 1972, and assigned a non 
compensable rating from March 29, 1972, a 30 percent rating 
effective from May 14, 1997, and a 60 percent rating 
effective from July 10, 2001.  

Initially, the Board notes that the Veteran's 
representative's notice of disagreement as to the May 2008 
rating decision only expressed dissatisfaction with the non 
compensable rating assigned the Veteran's Meniere's syndrome 
from March 29, 1972, to May 13, 1997.  Therefore, the Board 
has characterized this rating issue as it appears on the 
first page of the decision.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); Hamilton v. Brown, 4 Vet. App. 528 
(1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor the 
[Board] has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative").

By way of history, the Board next notes that in June 2005 the 
Veteran appeared at a hearing held at the RO before the 
undersigned.  In August 2005, the Board denied the claim for 
an earlier effective date for a TDIU.  The Veteran then 
appealed the August 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a May 2006 joint motion to the Court, the parties 
requested that the Board decision be vacated and remanded and 
a June 2006 Court order granted the joint motion.  
Thereafter, in December 2006 and again in August 2007, the 
Board remanded the claim for an earlier effective date for a 
TDIU for additional development pursuant to the June 2006 
Court order.

The June 2006 Court order noted that the Veteran's claim for 
an earlier effective date for Meniere's syndrome was 
inextricably intertwined with his claim for an earlier 
effective date for a TDIU and the December 2006 and August 
2007 Remands listed as an issue on appeal a claim for an 
earlier effective date for Meniere's syndrome.  However, this 
issue is no longer in appellate status because in May 2008 
the RO granted this claim by assigning the date of claim 
(i.e., March 29, 1972) as the effective date for service 
connection for Meniere's syndrome.  See Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the Veteran's notice of disagreement on such issue).

Lastly, the Board notes that while the appeal originated from 
the St. Petersburg, Florida, RO, in February 2007 VA was 
informed that the Veteran had moved to Massachusetts and his 
claims files were thereafter transferred to the RO in Boston, 
Massachusetts.  Also, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From March 29, 1972, to November 22, 1974, the 
preponderance of the competent and credible evidence showed 
that the Veteran's Meniere's syndrome was manifested by 
adverse symptomatology that equated to "moderate" Meniere's 
syndrome with less frequent attacks of vertigo, deafness, and 
cerebellar gait.  

2.  From November 23, 1974, to May 14, 1997, the 
preponderance of the competent and credible evidence did not 
show that the Veteran's Meniere's syndrome was "mild," 
manifested by aural vertigo and deafness.

3.  The record does not include competent and credible 
evidence that service-connected disabilities precluded 
securing or following a substantially gainful occupation or 
prevented him from being able to secure and follow a 
substantially gainful occupation prior to July 10, 2001.  


CONCLUSIONS OF LAW

1.  From March 29, 1972, to November 22, 1974, the Veteran 
met the criteria for a 60 percent rating for Meniere's 
syndrome.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.87a, Diagnostic 
Code 6205 (1998); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.27 (2008).

2.  From November 23, 1974, to May 14, 1997, the Veteran did 
not meet the criteria for a compensable rating for Meniere's 
syndrome.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.87a, Diagnostic 
Code 6205; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.27 (2008).

3.  The criteria for entitlement to an effective date prior 
to July 10, 2001, for TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 
4.15, 4.16, 4.17, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the issues on 
appeal.  Nonetheless, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that once service connection 
is granted the claim is substantiated and further notice as 
to the disability rating and effective date element is not 
required.  Therefore, as entitlement to Meniere's syndrome 
and a TDIU have been granted and the Veteran is seeking a 
higher evaluation for the Meniere's syndrome and an earlier 
effective dates for the award of the TDIU, further notice 
regarding the effective dates is not required.  Id; also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Despite this lack of obligation to provide the Veteran with 
notice in compliance with 38 U.S.C.A. § 5103(a), the Board 
nonetheless finds that even if VA had such an obligation and 
failed to do so that such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the December 2003 and October 2007 letters as to the 
claim for an earlier effective date for a TDIU and reading 
the October 2007 and March 2009 letters as to the claim for a 
compensable rating for Meniere's syndrome from March 29, 
1972, to May 13, 1997, as well as from reading the rating 
decisions, statements of the case, and supplemental 
statements of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); 
rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Additionally, to the extent that notices provided were 
defective, the Board nevertheless concludes that any 
deficiency in the notice did not compromise the essential 
fairness of the appeals process.  Id.  Furthermore, through 
the Veteran's May 2002, July 2002, February 2003, July 2003, 
August 2003, December 2003, February 2004, and April 2007 
statements; the May 2004 statement in support of claim from 
Disabled American Veterans; and through his attorney's June 
2007, August 2007, April 2008, October 2008, and March 2009 
letters, he has demonstrated actual knowledge of the laws and 
regulations governing his claims and therefore any lack of 
notice is not prejudicial.  Id.  Also, the rating criteria 
applied to his claim (as discussed below) was provided in the 
reasons and bases section of the April 2009 statement of the 
case.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
records relevant to the current claims.  In this regard, the 
appeal was remanded in August 2007 to, among other things, 
provide the Veteran with an opportunity to provide VA with 
authorizations to obtain his treatment records from his 
private health care providers at the Fallon Clinic and at a 
Prudential HMO, showing his treatment from 1972 to 1998 for 
Meniere's syndrome, since none appeared in the record.  
However, the Veteran failed to reply to this request.  In 
fact, in April 2008, his representative notified VA that 
after checking with the Veteran they had no additional 
evidence or information to submit in support of his appeal.  
Therefore, the Board finds that VA adjudication of the 
current appeal may go forward without these records.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
"[t]he duty to assist is not always a one-way street."  If 
a Veteran desires help with his claims, he must cooperate 
with VA's efforts to assist him).  

Furthermore, as to the rating issue, the Board notes that the 
Veteran was provided a VA examination in August 1972 and the 
record also includes some VA and private treatment records 
dated from 1972 to 1997.  Accordingly, the Board finds that 
VA had no duty to provide the Veteran with another VA 
examination in connection with his appeal because the issue 
on appeal is limited to the severity of his Meniere's 
syndrome from March 29, 1972, to May 13, 1997, and any 
findings made at a current examination would not be helpful 
in answering that question.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Rating Claim

The Veteran's representative asserts that the claimant's 
Meniere's syndrome met at least the criteria for a 
compensable rating from March 29, 1972, to May 13, 1997.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
in cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).



Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, a May 2008 rating decision granted a non 
compensable rating for the Veteran's Meniere's syndrome from 
March 29, 1972, to May 13, 1997, under 38 C.F.R. § 4.87a, 
Diagnostic Code 6205.  Therefore, in adjudicating the claim 
for a higher initial evaluation for Meniere's syndrome the 
Board must apply the old criteria for rating Meniere's 
syndrome.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.

In this regard, from March 29, 1972, to May 13, 1997, 
Diagnostic Code 6205 provided a 30 percent rating for mild 
Meniere's syndrome, aural vertigo and deafness; a 60 percent 
rating for moderate Meniere's syndrome, with less frequent 
attacks, including cerebellar gait; and a 100 percent rating 
for severe Meniere's syndrome, with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  38 C.F.R. 
§ 4.87a (1998).

Initially, the Board notes that in an October 2008 letter 
from the Veteran's representative the representative cites to 
a number of pre-March 29, 1972, medical records that shows 
the claimant's complaints and/or treatment for adverse 
symptomatology, such as vertigo/dizziness which may have been 
symptoms of his Meniere's syndrome, and argues that all these 
records should be considered when evaluating the severity of 
the claimant's Meniere's syndrome from March 29, 1972, to 
May 13, 1997.  

However, since the issue on appeal is limited to the severity 
of the Veteran's Meniere's syndrome from March 29, 1972, to 
May 13, 1997, to the extent that these records show the 
Veteran's complaints and/or treatment for adverse 
symptomatology more than one year prior to March 29, 1972, 
the Board finds that they are not relevant to the current 
appeal and will not be considered when evaluating the 
severity of his disability.  Fenderson, supra; Francisco, 
supra; Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that the Board must review the entire record, 
but does not have to discuss each piece of evidence); 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

As to the relevant evidence, April 1971 to March 1972 medical 
records from the Massachusetts Eye and Ear Infirmary show the 
Veteran's complaints of a two or three year history of 
problems with vertigo, fluctuating hearing loss, and a 
staggered gait.  The Veteran reported in these records that 
he had had problems with the above since a fall at work two 
or three years earlier.  He also complained of headaches.  
The diagnoses included Meniere's syndrome.  

As to the frequency and/or duration of the vertigo, hearing 
loss, and/or staggered gait, in a May 1971 treatment record 
from Massachusetts Eye and Ear Infirmary, the Veteran 
reported that it was episodic but, when he had one of his 
spells, he could not work or drive from three days to three 
weeks.  In a subsequent August 1971 treatment record from 
Massachusetts Eye and Ear Infirmary, the Veteran reported 
that he had a spell three to four times a year.  In a 
September 1971 treatment record from Massachusetts Eye and 
Ear Infirmary, the Veteran reported that he had a spell every 
two to three months and at those times he could not work or 
drive for two to five weeks.  Also in a September 1971 
treatment record from Massachusetts Eye and Ear Infirmary, 
the Veteran's wife reported that the Veteran, in the last 
several months, had fallen out of bed and had a slow as well 
as a staggered gait.  In September 1971, a neurologist also 
opined that the Veteran had mild disturbance in the 
vestibular function on the right of peripheral origin which 
accounted for his vertigo.  It was also opined that the 
dizziness had a psychiatric component.  

A subsequent December 1971 treatment record from 
Massachusetts Eye and Ear Infirmary noted that the Veteran 
reported having two episodes of vertigo with decreased 
hearing lasting one to two days but also reported that he was 
attending work.  Subsequently, in a March 1972 treatment 
record from Massachusetts Eye and Ear Infirmary, it was noted 
that the Veteran reported having only one episode of vertigo 
with decreased hearing recently, as well as reported that he 
was able to work on a daily basis. 

Similarly, treatment records from Doctors Hospital, dated 
from July 1971 to August 1971, reported that the Veteran was 
hospitalized due to complaints of a five day history of 
severe dizziness as well as marked problems with coordination 
and gait.  On examination, he was unsteady of gait.  Under 
treatment, the Veteran had a slow response, but nonetheless 
improved, and was discharged.  The diagnosis was Meniere's 
syndrome.

Likewise, VA treatment records dated in July 1971 and August 
1971 show the Veteran having a prescription written based on 
the diagnosis of Meniere's syndrome made by Doctors Hospital 
and the Massachusetts Eye and Ear Infirmary.  Thereafter, a 
November 22, 1974, VA treatment record noted that the 
Veteran's dizziness had improved with medication. 

Subsequently, at the August 1972 VA examination, the Veteran 
reported having a four year history of dizziness.  It was 
next noted that the Veteran's history included 
hospitalizations for loss of equilibrium in 1970 and 1971.  
On examination, the Veteran was ambulatory, in no distress, 
and had a normal gait.  It was opined by the examiner that he 
did not concur with the diagnosis of Meniere's syndrome and 
instead attributed the Veteran's problems to a neurosis. 

The Board notes that the post-December 1974 record is 
thereafter negative for complaints or treatment for Meniere's 
syndrome and/or any problems with vertigo, dizziness, an 
altered gait, and/or deafness until April 1997.  See VA 
treatment records dated from December 1974 to May 14, 1997.  
In fact, a 1988 or 1989 VA treatment record noted that the 
Veteran's history included a resolved equilibrium problem.

In April 1997, while a VA treatment record noted the 
Veteran's complaints regarding loss of hearing, it did not 
discuss Meniere's syndrome.  Subsequently, on May 14, 1997, 
VA treatment records once again show complaints regarding an 
equilibrium problem.  

March 29, 1972, to November 22, 1974

Initially, the Board notes that while the record documents 
the Veteran's claims of having problems with headaches, 
vertigo, deafness, and cerebellar gait since a post-service 
fall, it is negative for a medical opinion distinguishing 
between which of the claimant's adverse symptomatology is due 
to that fall and which are due to his service connected 
Meniere's syndrome.  Accordingly, in adjudicating the 
Veteran's rating claim, the Board is obligated to treat all 
of his adverse symptomatology as if it was caused by his 
service connected Meniere's syndrome.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) ("when it is not possible 
to separate the effects of the [service-connected condition 
and the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)").

Next, the Board notes that while the August 1972 VA examiner 
opined that he did not think that the Veteran even had 
Meniere's syndrome and on examination the claimant was 
ambulatory, in no distress, and had a normal gait, the Board 
finds more competent and credible the treatment records which 
document an almost three year history of repeated complaints 
and treatment for vertigo, deafness, and cerebellar gait than 
this one time observation.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (holding that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."). 

Therefore, given the above record which documents the 
Veteran's repeated complaints and treatment for vertigo, 
deafness, and cerebellar gait, the Board finds that the 
preponderance of the competent and credible evidence of 
record shows that from March 29, 1972, to November 22, 1974, 
the Veteran's Meniere's syndrome was manifested by adverse 
symptomatology that equated to "moderate" Meniere's 
syndrome.  Accordingly, a 60 percent rating was warranted, 
but no higher.  38 C.F.R. § 4.87a, Diagnostic Code 6205. 

A higher rating was not warranted because the criteria for 
the next higher rating required "frequent and typical 
attacks," and the Board does not find that the record 
supports such a finding.  Specifically, while the records 
from the Massachusetts Eye and Ear Infirmary note that his 
attacks occurred, at most, every two to three months (i.e., 
approximately four to six times a year), and each attack 
lasted from three days to five weeks, the Veteran told his 
August 1972 VA examiner that the attacks occurred only from 
three to five times a year and each attack only lasted three 
days to three weeks.  Moreover, in a December 1971 treatment 
record from Massachusetts Eye and Ear Infirmary, the Veteran 
reported that since his last visit he had only two attacks 
and the attacks only lasted one day.  Given this record, the 
Board finds that the preponderance of the competent and 
credible evidence of record did not show that the Veteran's 
Meniere's syndrome from March 29, 1972, to November 22, 1974, 
was manifested by "frequent" and typical attacks, vertigo, 
deafness, and cerebellar gait and therefore did not meet the 
criteria for "severe" Meniere's syndrome.  Therefore, a 
rating in excess of 60 percent for Meniere's syndrome was not 
warranted from March 29, 1972, to November 22, 1974.  
38 C.F.R. § 4.87a; Fenderson, supra.



November 23, 1974, to May 14, 1997

As to the November 23, 1974, to May 14, 1997, time period, as 
noted above, the record is negative for complaints and/or 
treatment for Meniere's syndrome during this time period.  
Therefore, because the record does not contain medical 
evidence of aural vertigo and deafness, the Board finds that 
the preponderance of the competent and credible evidence does 
not show that the Veteran met the criteria for "mild" 
Meniere's syndrome during this time and the claim is denied.  
See 38 C.F.R. § 4.87a; also see O'Connell v. Nicholson, 21 
Vet. App. 89 (2007) (holding that the assignment of a staged 
rating, which includes a higher evaluation followed by a 
lower evaluation, does not require application of the 
reduction notice rule).  This is true from November 23, 1974, 
to May 14, 1997, and therefore consideration of further 
staged ratings is not required.  Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO, the personal hearing testimony, and the 
claimant's statements to his healthcare providers and VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, the Board finds more competent 
and credible the medical evidence of record because whether 
his Meniere's syndrome is "mild," "moderate," or 
"severe" are medical questions which are not answerable by 
lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
also finds more credible the contemporaneous medical evidence 
of record which is negative for complaints and/or treatment 
for Meniere's syndrome from November 23, 1974, to May 14, 
1997, than the Veteran and his representative's current 
claims to the contrary.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

Lastly, based on the Veteran's and his representative's 
written statements to the RO and the claimant's statements to 
his VA examiners, the Board considered the application of 
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the evidence 
does not reflect that his Meniere's syndrome, acting alone, 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or required 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
While the record did document a few hospitalizations, the 
Board does not find that these can be consider frequent.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  This 
is true from March 29, 1972, to May 13, 1997.  Fenderson, 
supra. 

The Earlier Effective Date Claim

The Veteran asserts that his TDIU award should be made 
effective prior to July 10, 2001, the date he filed his 
increased rating claim.  Specifically, it is argued that it 
should date back to March 29, 1972, the effective date of his 
grant of service connection for Meniere's syndrome because he 
has been unemployable since that time.  In the alternative, 
it is alleged that his service connected disabilities caused 
him to be unemployable since 1980.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.  Claims for 
TDIU are considered claims for increased ratings and are 
subject to the same rule.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication or action, 
indicating intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

The record shows that on March 28, 2002, the RO received from 
the Veteran a VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability, in which he 
reported that he became too disabled to work in 1980.  The 
Board finds that this document was the Veteran's formal 
application for TDIU as defined by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  

In this regard, the record shows that at the August 3, 1972, 
VA examination the Veteran reported that his problems with 
his equilibrium caused him to be unable to work three to 15 
days at a time three to five days a year.  The Board finds 
that this VA examination, which was conducted in connection 
with the Veteran's March 29, 1972, claim of service 
connection for Meniere's syndrome, acted as his earliest 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157.  

While a review of the record on appeal reveals earlier 
statements in support of claim from the Veteran (see, for 
example, statements in support of claim received by VA in 
August 1945, August 1946, October 1948, February 1955, 
November 1955, March 1968, and November 1969) as well as 
medical records (see, for example, VA treatment records dated 
in February 1969; VA examination dated in April 1969; and 
private treatment received by VA in October 1969) and a 
vocational rehabilitation record (see VA vocational 
rehabilitation dated December 17, 1970), that record his 
claims regarding having difficulty obtaining work and/or 
missing time from work, the Board finds that none of these 
earlier records can act as an earlier informal claim because 
of the lack of specificity regarding a service connected 
disability (i.e., traumatic encephalopathy, conversion 
reaction, a healed left clavicle fracture, and/or Meniere's 
syndrome) preventing him from obtaining and maintaining 
employment.

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the question remaining for the Board to consider is whether 
the record established an earlier factual entitlement to a 
TDIU at some time between August 3, 1972 (the date of the 
informal claim), and July 10, 2001 (the date the RO assigned 
as the effective date for the TDIU).  38 C.F.R. § 3.400.

In this regard, the Veteran is service connected for a healed 
left clavicle fracture rated as non compensable from March 1, 
1946.  He is also service connected for residuals of 
traumatic encephalopathy, conversion reaction, rated as 50 
percent disabling from August 29, 1943, to March 3, 1955; 30 
percent disabling from March 4, 1955, to March 24, 1956; 50 
percent disabling from March 25, 1956, to January 6, 1969; 
100 percent disabling from January 7, 1969, to February 28, 
1969; and 50 percent disabling from March 1, 1969, to the 
present.  The Board also notes that starting in a March 1973 
rating decision the RO included headaches as part of his 
service connected conversion reaction.  The Veteran is also 
service connected for Meniere's syndrome rated as 60 percent 
disabling from March 29, 1972, to November 22, 1974; non 
compensable from November 23, 1974, to May 13, 1997; 30 
percent disabling from May 14, 1997, to July 9, 2001; and 60 
percent disabling from July 10, 2001, to the present.

Controlling laws provide that a TDIU may be assigned when a 
veteran has one service-connected disability rated at 60 
percent or more, or two or more service-connected 
disabilities with at least one rated at 40 percent or more 
and he has a combined rating of at least 70 percent.  38 
C.F.R. § 4.16(a).  In calculating whether a veteran meets 
that 60/70 percent schedular criteria, disabilities resulting 
from a single accident are considered one disability.  The 
record must also show that the service-connected disabilities 
alone result in such impairment of mind or body that the 
average person would be precluded from securing or following 
a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

If a veteran does not qualify for a TDIU under 38 C.F.R. 
§ 4.16(a), he may be entitled to a TDIU based on extra-
schedular considerations under 38 C.F.R. § 4.16(b).

In this regard, 38 C.F.R. § 4.16(b) allows for a veteran who 
does not meet the threshold requirements for the assignment 
of a TDIU but who is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities to be rated totally disabled.  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on his employability must be considered and 
the claim submitted to the Director for determination.  

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991), the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated that there was a 
need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based 
upon a Veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
determining unemployability include a subjective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has also held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a TDIU.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other Veterans with 
the same disability rating.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Furthermore, marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(a)

As to when the Veteran met the criteria for a TDIU under 
38 C.F.R. § 4.16(a), the Board finds that since his traumatic 
encephalopathy, conversion reaction, healed left clavicle 
fracture, and Meniere's syndrome arose from a single accident 
(i.e., the in service motor vehicle accident), he met the 
60/70 percent schedular criteria of 38 C.F.R. § 4.16(a) for a 
TDIU from March 29, 1972, to November 22, 1974, and again 
from May 14, 1997, to the present.  See 38 C.F.R. 
§ 4.16(a)(2).

Accordingly, the next question for the Board to consider is 
whether at any time from March 29, 1972, to November 22, 
1974, or from May 14, 1997, to July 9, 2001, the record 
showed that the Veteran's service-connected disabilities 
alone resulted in such impairment of mind or body that the 
average person would be precluded from securing or following 
a substantially gainful occupation.  38 C.F.R. §§ 3.340, 
4.15, 4.16(a).  

From March 29, 1972, to November 22, 1974

Initially, the Board notes that, while the Veteran and his 
representative claim that the appellant was not gainfully 
employed since March 29, 1972, the effective date of his 
grant of service connection for Meniere's syndrome, this 
claim is not supported by the objective evidence of record.  

First, the Board notes that nothing found in the record shows 
that the Veteran's employment during this time period was 
marginal.  38 C.F.R. § 4.16(a).  Moreover, the Veteran 
himself, in his March 2002 claim for TDIU, reported that he 
only stopped working in 1980.  Furthermore, in a March 2002 
statement in support of claim, the Veteran notified VA that 
he obtained a job driving a bus after he retired in 1980.

Next, as to the severity of his Meniere's syndrome, the Board 
finds that this discussion can be found in the above 
discussion as to why the Veteran met the criteria for a 60 
percent rating, but no higher, for his disability during this 
time period and need not be discussed again.  Moreover, 
nothing in these records, dated from March 29, 1972, to 
November 22, 1974, showed his Meniere's syndrome resulted in 
such impairment of mind or body that the Veteran was 
precluded from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).



As to the severity of his service connected healed left 
clavicle fracture, the Board notes that medical records dated 
from March 29, 1972, to November 22, 1974, are negative for 
complaints, diagnoses, or treatment related to this service 
connected disability except for x-rays at the August 1972 VA 
examination revealing an old healed fracture.

As to the severity of his service connected conversion 
reaction, the Board notes that medical records from 
Massachusetts Eye and Ear Infirmary dated from September 1971 
to March 1972 show the Veteran's complaints and treatment for 
nausea and vertigo related to Meniere's syndrome and 
headaches as well as show these problems being attributed to 
a depressive illness.  Examination at that time revealed 
slight slurred speech as well as his alternating between 
being depressed and anxious.  

At the August 1972 VA neuropsychiatric examination, the 
psychiatric examination revealed that the Veteran was quiet, 
cooperative, and friendly; neat and tidy; coherent; had no 
evidence of association of ideas or loss of attention; not 
depressed; denied suicidal ideation or hallucinations; was 
well oriented; memory was intact; general knowledge was 
adequate; and insight and judgment were intact.  On 
neurological examination, the Veteran was well developed, 
well nourished, ambulatory, in no distress, his gait was 
normal, and he had no muscle atrophy or dystrophy.  
Neurological examination was within normal limits except for 
a swaying type of Romberg.  The diagnoses were "moderately 
severe" psychoneurosis, conversion reaction, and 
posttraumatic residuals of a skull fracture manifested by 
chronic cephalalgia, healed fracture left clavicle, and well 
healed scar over eye.  The examiner thereafter opined that 
the Veteran had two separate disease processes with one a 
neurosis and one a posttraumatic condition that could explain 
his headaches.  

VA treatment records, dated from July 1971 to November 1974, 
show the Veteran's complaints and/or treatment for dizziness 
related to Meniere's syndrome or a non service connected 
intercranial lesion and anxiety related to his conversion 
reaction as well as for headaches.  A November 1974 treatment 
record included the opinion that all of the above adverse 
symptomatology had improved with medication.

Despite the above complaints, nothing in the March 29, 1972, 
to November 22, 1974, records show the Veteran's service 
connected conversion reaction, healed left clavicle fracture, 
and Meniere's syndrome caused him to be incapable of 
performing the physical and mental acts required by 
employment.  Id; also see 38 C.F.R. § 4.16(a); Van Hoose, 
supra.  In the absence of such medical evidence, the Board 
may not find that it existed.  See Colvin, supra.  

Furthermore, as reported above, while the Veteran is credible 
to report on what he sees and feels and others are credible 
to report on what they can see, the Board finds more 
competent and credible the contemporaneous medical evidence 
which is negative for evidence that his service connected 
disabilities resulted in such impairment of mind or body that 
he would be precluded from securing or following a 
substantially gainful occupation.  See Jandreau, supra; 
Buchanan, supra; Charles, supra; Espiritu, supra; Forshey, 
supra. 

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record does not show that 
from March 29, 1972, to November 22, 1974, the Veteran's 
service connected disabilities resulted in such impairment of 
mind or body that he was precluded from securing or following 
a substantially gainful occupation.  38 C.F.R. §§ 3.340, 
4.15, 4.16(a).  Therefore, the Veteran's did not meet the 
criteria fro a TDIU at any time from March 29, 1972, to 
November 22, 1974, under 38 C.F.R. § 4.16(a).

From May 14, 1997, to July 9, 2001

As to the May 14, 1997, to July 9, 2001, time period, the 
Board once again finds that the record does not support the 
claim of the Veteran and his representative that he was not 
gainfully employed or employable during this time.  

First, the Board notes that nothing found in the record shows 
that the Veteran's employment from May 14, 1997, to July 9, 
2001, was marginal.  38 C.F.R. § 4.16(a).  

Next, as to the severity of his service connected healed left 
clavicle fracture, the Board notes that medical records dated 
from May 14, 1997, to July 9, 2001, are once again negative 
for complaints, diagnoses, or treatment related to this 
service connected disability.

As to the severity of his service connected conversion 
reaction with headaches, the Board notes that VA treatment 
records dated from May 1997 to July 2001 show the Veteran's 
complaints and treatment for irritability, depression, 
anxiety, and/or poor sleep.  

As to its severity, when seen at VA in August 1999 the 
Veteran was only diagnosed with a conversion reaction by 
history and his Global Assessment of Functioning (GAF) score 
was 55 indicating only "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

Subsequently, an October 1999 VA treatment record noted that 
his anxiety and depression were in good control with his 
medication.  Thereafter May 2000 to November 2000 treatment 
records noted problems with increased adverse symptomatology 
possibly due to a new medication.  However, in December 2000, 
it was noted that the Veteran's depression was under good 
control.  Thereafter, a March 2001 treatment record noted 
that his sleep and depression had improved.

As to the severity of his Meniere's syndrome, the Board notes 
that the medical records dated from May 14, 1997, to July 9, 
2001, show the Veteran's complaints and treatment for 
dizziness/vertigo/disequilibrium, gait disturbance, and/or 
hearing loss.  See VA treatment records dated from May 1997 
to July 2001; private treatment records from Regional Medical 
Center-Bayonet Point dated from November 1998 to January 
2000; Bay View Neurology dated from December 1997 to March 
1999; Urology Health Center dated in July 1999; private 
treatment records from Ears, Nose, and Throat, Associates, 
dated in December 1999; and private treatment records from 
Helen Ellis Memorial Hospital dated in January 2000.  
However, while November 1998 and January 1999 treatment 
records from Bay View Neurology noted the Veteran's 
complaints of equilibrium problems, examinations at those 
times were mostly within normal limits.  

Despite the above complaints, nothing in the May 14, 1997, to 
July 9, 2001, records show the Veteran's service connected 
conversion reaction and headaches, a healed left clavicle 
fracture, and Meniere's syndrome caused him to be incapable 
of performing the physical and mental acts required by 
employment.  Id; also see 38 C.F.R. § 4.16(a); Van Hoose, 
supra.  In the absence of such medical evidence, the Board 
may not find that it existed.  See Colvin, supra.  

Furthermore, as reported above, while the Veteran is credible 
to report on what he sees and feels and others are credible 
to report on what they can see, the Board finds more 
competent and credible the medical evidence which is negative 
for evidence that his service connected disabilities resulted 
in such impairment of mind or body that the Veteran was 
precluded from securing or following a substantially gainful 
occupation.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra; Forshey, supra. 

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record does not show that 
from May 14, 1997, to July 9, 2001, the Veteran's service 
connected disabilities resulted in such impairment of mind or 
body that he was be precluded from securing or following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a).  Therefore, the Veteran did not meet the criteria 
fro a TDIU at any time from May 14, 1997, to July 9, 2001, 
under 38 C.F.R. § 4.16(a).



38 C.F.R. § 4.16(b)-
From March 29, 1972, to July 9, 2001

Given the above, the Board will next consider if the Veteran 
met the 38 C.F.R. § 4.16(b) criteria for a TDIU at any time 
between March 29, 1972, and July 9, 2001. 

In this regard, the Veteran submitted an application for a 
TDIU in March 2002 reflecting that he has four years of high 
school.  He also reported at this time that he had no other 
education.  The Veteran also reported that he worked as a 
shipper for the same company from 1965 to 1980, he last 
worked in 1980, his highest gross earning per month was 
$600.00, and the most he ever earned in one year was 
$9,000.00.  The Veteran thereafter reported that he left his 
last job because of his disability, he did not expect to 
receive disability retirement, and he did not expect to 
receive workers compensation benefits.

During the pendency of the appeal, the Veteran has reported 
that he remains unemployed.  In writing to VA as well as in 
medical records, the Veteran also reported that his service 
connected disabilities caused him to have problems obtaining 
a job after service and, while he was eventually able to 
obtain jobs, they were never ones that paid him very much.  
He also reported that he lost a lot of time from work because 
his service connected disabilities kept him home from work 
and/or caused him to be hospitalized on a number of 
occasions.  The claimant also reported that after retiring 
from one job in 1980, he started driving a bus to bring home 
some extra money.  Lastly, the Veteran reported that he had 
been trying to get 100 percent disability since he became 
disabled.  See, for example, statements in support of claim 
received by VA in July 2001, August 2001, March 2002, May 
2002, July 2002, February 2003, December 2003, and July 2004. 

However, December 1971 and March 1972 treatment records from 
Massachusetts Eye and Ear Infirmary noted that the Veteran, 
despite his Meniere's syndrome attacks, was working.  
Moreover, a December 1981 VA treatment record both recorded 
the Veteran's claim that he had retired one year earlier and 
he was more relaxed since that time.  Additionally, while a 
February 1989 VA treatment record noted he was looking for 
work, a March 1989 VA treatment record reported that he had 
stopped looking.  Thereafter, a September 1994 VA treatment 
record reported that he was working as a volunteer.  

Tellingly, nothing in any of these records indicates that a 
service connected disability played any role in the Veteran's 
retirement, stopping looking for work, or his having problems 
continuing work as a volunteer.  In summary, the record is 
negative for evidence that the Veteran was not capable of 
performing the physical and mental acts required by 
employment due to his service connected disabilities.

Lastly, the Board has not overlooked the statements and 
testimony by the Veteran and his representative regarding his 
unemployability and the Board certainly recognizes that the 
claimant is competent to report on what he sees and feels.  
Nonetheless, because an opinion as to whether a service-
connected disability renders the Veteran unemployable is one 
requiring medical expertise that neither the claimant nor his 
representative have been shown to possess, the Board finds 
these statements less credible than the body of medical 
evidence included in the extensive claims files created over 
the years.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra; Forshey, supra.  

Given the evidence as outlined above, the Board finds that 
the Veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities during this time period.  While the 
Veteran has disputed the rating assigned his Meniere's 
syndrome from March 29, 1972, to May 13, 1997, for the 
reasons explained above, the Board found that a 60 percent 
rating was warranted from March 29, 1972, to November 22, 
1974, and a non compensable rating from November 23, 1974, to 
May 14, 1997.  Moreover, the Veteran has not disputed the 
assigned schedular ratings for his service connected 
conversion reaction and headaches as well as for his healed 
left clavicle fracture.  There is nothing in the record to 
suggest that the Veteran cannot secure and follow gainful 
employment due to his service-connected disabilities other 
than his own assertions during this time period.  

In summary, while the Veteran appears to have various medical 
problems which have contributed to his unemployment, 
including nonservice-connected disabilities and advanced age, 
the evidence simply does not rise to the level of showing 
that his service-connected disabilities, acting alone, 
restrict his ability to perform gainful activity.  Therefore, 
the Veteran's did not meet the criteria fro a TDIU at any 
time prior to July 10, 2001, under 38 C.F.R. § 4.16(b).

Conclusion

Therefore, because the Board cannot find a legal basis for an 
effective date prior to July 10, 2001, the claim of 
entitlement to an effective date earlier than July 10, 2001, 
for a TDIU must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims to the extent outlined above 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

From March 29, 1972, to November 22, 1974, the Veteran met 
the criteria for a 60 percent rating for Meniere's syndrome 
subject to the laws and regulations governing the award of 
monetary benefits.

From November 23, 1974, to May 14, 1997, the Veteran did not 
meet the criteria for a compensable rating for Meniere's 
syndrome and his appeal is denied.

Entitlement to an effective date earlier than July 10, 2001, 
for the grant of a TDIU is denied. 


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


